Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


DETAILED ACTION

This office action is in response to the filing of the Applicant Arguments/Remarks Made in an Amendment on 03/22/2022. Currently, claims 1-15 are pending in the application.
  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being obvious over Hong (US 20120279444 A1) in view of Kawato et al (US 20130240870 A1) and MATSUEDA et al (US 20150311265 A1).

Regarding claim 1, Figure 1-4 of Hong disclose a method of manufacturing a display device, the method comprising: 
arranging a mask assembly (100, [0036]) such that the mask assembly faces a display substrate (200, Figure 2); 
applying a force to the mask assembly and directed toward the display substrate by using a magnetic field generating unit ([0010] and [0041], magnetic field generating unit is not shown but have to have one to apply the force); and 
emitting a deposition material from a source unit (400, [0040]) so that the deposition material passes through the mask assembly and depositing the deposition material on the display substrate, wherein the mask assembly comprises: 
a mask frame (120, [0036]); and
at least two mask sheets (110, [0036]) installed on the mask frame, each of the mask sheets comprising a plurality of openings (111, [0039]).

Hong does no teach at least two thin shielding plates installed on the mask frame such that the at least two thin shielding plates are spaced apart from each other and each completely shields at least one  of the plurality of openings of each mask sheet in a plan view, and wherein one of the mask sheets and the thin shielding plates comprises a shielding portion.

However, Kawato is a pertinent art which teaches a deposition device, wherein Kawato teaches limiting plates (80) along with a vapor deposition mask (70) for controlling the deposition material and deposition area on display substrate (10, Figures 9-18), wherein the shielding plates (80) are spaced apart from each other and each completely shields (Figure 11) at least one  of the plurality of openings (in 70) of each mask sheet in a plan view, and wherein one of the mask sheets and the thin shielding plates comprises a shielding portion (overlapping portion of 970 and 980, please see Figure 9) ([0029-[0030] and [0155]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method of manufacturing a display device of Hong with at least two thin shielding plates installed on the mask frame such that the at least two thin shielding plates are spaced apart from each other and each completely shields at least one  of the plurality of openings of each mask sheet in a plan view, and wherein one of the mask sheets and the thin shielding plates comprises a shielding portion according to the teaching of Kawato in order to control the deposition material and the area of deposition and form layers with different sizes and shapes ([0029] of Kawato).

Further, Hong in view of Kawato do not explicitly teach that the shielding portion selectively blocking at least portions of the openings so as to form a deposition region having a shape other than a rectangle or a square.



However, MATSUEDA is a pertinent art which teaches a pixel array, wherein MATSUEDA teaches of forming some of the pixels with trimmed corner part (Figures 10-11 and 19) and making them non rectangle or a square shape in the method of forming a display device with enhanced display quality ([0010]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method of manufacturing a display device of Hong in view of Kawato such that the shielding portion selectively blocking at least portions of the openings so as to form a deposition region having a shape other than a rectangle or a square according to the teaching of MATSUEDA in order to enhance display quality ([0010] of MATSUEDA).

Regarding claim 2, Figure 1-4 of Hong in view of Kawato and MATSUEDA teach that the method of claim 1, wherein the shielding portion comprises a first shielding portion including a portion of the thin shielding plate and protruding to the deposition region (Please see Figure 17 of Kawato for shielding plate 80).

Regarding claim 3, Figure 1-4 of Hong in view of Kawato and MATSUEDA teach that the method of claim 1, wherein the shielding portion comprises a second shielding portion shielding a portion of the plurality of openings in the deposition region, the mask sheet comprising the second shielding portion (Please see Figures 13/17 of Kawato, wherein 70 shielding some opening in the deposition region on 10).

Regarding claim 4, Figure 1-4 of Hong in view of Kawato and MATSUEDA teach that the method of claim 3, wherein at least a portion of the second shielding portion has a thickness less than that of the mask sheet (Please see Figures 13/17 of Kawato, wherein 70 having shielding portion smaller compare to the entire masking portion).

Regarding claim 5, Figure 1-4 of Hong in view of Kawato and MATSUEDA teach that the method of claim 1, wherein the shielding portion comprises: a first shielding portion including a portion of the thin shielding plate and protruding to the deposition region (please see Figure 17 of Kawato); and a second shielding portion shielding a portion of the plurality of openings in the deposition region, the mask sheet comprising the second shielding portion (Please see Figures 13/17 of Kawato, wherein 70 has shielding portion over some opening in the deposition region in 10).

Regarding claim 6, Figure 1-4 of Hong in view of Kawato and MATSUEDA teach that the method of claim 5, wherein the first shielding portion at least partially overlaps the second shielding portion (Please see Figure 13/17 of Kawato, wherein 80 and 70 have overlapping portion).

Regarding claim 7, Figure 1-4 of Hong in view of Kawato and MATSUEDA teach that the method of claim 1, wherein the depositing the deposition material further comprises depositing the deposition material on the display substrate in a vacuum ([0007] and [0107] of Kawato).


Regarding claim 8, Figure 1-4 of Hong in view of Kawato and MATSUEDA teach that the method of claim 1, wherein the shielding portion shields at least a portion of at least one opening in a boundary of the deposition region (Figures 10-11 and 19 of MATSUEDA wherein edges are trimmed by shielding which require to shield the edge).

Regarding claim 10, Figure 1-4 of Hong in view of Kawato and MATSUEDA do not explicitly teach that the method of claim 1, wherein the mask sheet comprises a material different from that of the thin shielding plate.

However, the Examiner takes an official notice that these limitation is known in pertinent prior arts such as Hirobe (US 20150037928 A1) who teaches that  a mask sheet 10 is metal and a shielding layer 20 is resin, ([0026]).


Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Hong (US 20120279444 A1) in view of Kawato et al (US 20130240870 A1) and MATSUEDA et al (US 20150311265 A1) as applied to claim 1, and further in view of FURUIE (US 20150060823 A1).

Regarding claim 9, Figure 1-4 of Hong in view of Kawato and MATSUEDA does not explicitly teach that the method of claim 1, wherein the depositing the deposition material further comprises depositing the deposition material on a non-emission region of the display substrate.

However, FURUIE is a pertinent art wherein Figures 1-9 of FURUIE disclose a display device comprising: a display substrate (200, Figure 2) including a display area (320) and a non-display area (330) surrounding the display area; a pixel-defining layer (374, [0031]) disposed over the display substrate in the display area and the non-display area, a portion (at 377) of the pixel-defining layer being open; an intermediate layer (377 at 320 area) disposed at the open portion of the pixel-defining layer in the display area; and a dummy intermediate layer (377, 330 area) disposed on the pixel-defining layer in the non-display area and not disposed on the pixel-defining layer in the display area or the purpose of equalizing film forming conditions for pixels in the display area ([0006]). 

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use a method step in the method of Hong in view of  Hirobe and LEE, wherein the depositing the deposition material further comprises depositing the deposition material on a non-emission region of the display substrate according to the teaching of FURUIE in order to form a display device with low manufacturing cost and equalizing film forming conditions ([0006] and [0009] of FURUIE).


Claims 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being obvious over Hong (US 20120279444 A1) in view of FURUIE (US 20150060823 A1) and JUNG et al (US 20160035284 A1).


Regarding claim 11,  Figure 1-4 of Hong disclose a method of manufacturing a display device, the method comprising: 
arranging a mask assembly (100, Figure 1) such that the mask assembly faces a display substrate; and applying a force to the mask assembly and directed toward the display substrate by using a magnetic field generating unit ([0010] and [0041], magnetic field generating unit is not shown but have to have one to apply the force) and emitting a deposition material from a source unit (400, [0040], Figure 2) and allowing the deposition material to pass through the mask assembly (100).

Hong does not explicitly tach forming a plurality of dummy intermediate layers in a non-display area on  a pixel-defining layer and a plurality of intermediate layers in a display area, wherein the display area comprises a shape other than a rectangle or a square, and wherein at least one of the plurality of dummy intermediate layers and one of the plurality of intermediate layers has the same area in a plan view.  

However, FURUIE is a pertinent art wherein Figures 1-9 of FURUIE disclose a display device comprising: a display substrate (200, Figure 2) including a display area (320) and a non-display area (330) surrounding the display area; a pixel-defining layer (374, [0031]) disposed over the display substrate in the display area and the non-display area, a portion (at 377) of the pixel-defining layer being open; an intermediate layer (377 at 320 area) disposed at the open portion of the pixel-defining layer in the display area; and a dummy intermediate layer (377, 330 area) disposed on the pixel-defining layer in the non-display area and not disposed on the pixel-defining layer in the display area or the purpose of equalizing film forming conditions for pixels in the display area ([0006]). Further, it is very well kwon in pertinent prior arts such as JUNG to form display area other than a rectangle or a square such as round or oval display devices (Figure 1), wherein non display area includes some dummy pixel (DP) with intermediate layer (emitting layer, [0045]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use method steps in the method of Hong such as forming a plurality of dummy intermediate layers in a non-display area on  a pixel-defining layer and a plurality of intermediate layers in a display area, wherein the display area comprises a shape other than a rectangle or a square such as circular for watch phone, and wherein at least one of the plurality of dummy intermediate layers and one of the plurality of intermediate layers has the same area in a plan view according to the teaching of FURUIE and JUNG in order to form a display device such as watch phone ([0005], JUNG) with low manufacturing cost and less failure ([0006] and [0009] of FURUIE).

Regarding claim 12, Hong in view of FURUIE and JUNG teaches that the method of claim 11, wherein one of the plurality of intermediate layers has an area different from that of one of the plurality of dummy intermediate layers (377 is different in 320 and 330 in the Figure 9 of FURUIE). 
Regarding claim 14, Hong in view of FURUIE and JUNG teaches that the method of claim 11. wherein the plurality of intermediate layers and the plurality of dummy intermediate layers comprise the same material (377 is same in both 320 and 330 in Figures 1-9 of FURUIE).  

Regarding claim 15, Hong in view of FURUIE and JUNG teaches that the method of claim 11, wherein the plurality dummy intermediate layers are arranged in a non-emission region (330 is non-emission area in Figure 2 of FURUIE).


Claim 13 is rejected under 35 U.S.C. 103 as being obvious over Hong (US 20120279444 A1) in view of FURUIE (US 20150060823 A1) and JUNG et al (US 20160035284 A1) as applied to claim 12 above, and further in view of KANG et al (US 20150001485 A1).

Regarding claim 13, Hong in view of FURUIE and JUNG do not teach that the method of claim 12, wherein the one of the plurality of dummy intermediate layers has an area less than that of the one of the plurality of intermediate layers.

However, KANG is a pertinent art which teaches a display substrate (Figure 3) wherein intermediate layers (30) are formed in a display region and dummy intermediate layers (smaller portion of 30 directly above the pixel defining layer 20, Figure 5) are formed in the non-display region, and the area of the dummy intermediate layer in the non-display regions is less than the area of the intermediate layer in the displayer region of the display substrate.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the one of the plurality of dummy intermediate layers having an area less than that of the one of the plurality of intermediate layers according to the teaching of KANG in order to minimize the area in the non-display region of the substrate, and further the court has held that a simple substitution of one known element for another (having dummy intermediate layers in smaller size than the area of the intermediate layers) to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007). (Please see Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980)).


Response to Arguments

Applicant’s arguments/amendments regarding the rejection of claims 1-15, filed on 03/22/2022 as recited in pages 6-9, have been fully considered but arguments are moot because newly added limitation to the claim (s) requires a new ground of rejection necessitated by amendments.

Conclusion

              Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813